Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on September 04, 2019. Claims 1-26 are currently pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-26 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Palmer et al. US2018/0165893 (“Palmer”).

(abstract), comprising: 
determining a geographic region within which a vehicle is operating; retrieving a geo-profile corresponding to the determined geographic region within which the vehicle is operating (para. 30-para. 31, e.g. profile module 32 may be configured such that the pre-determined driving maneuver profiles describe one or more geo-fences); and 
applying the retrieved geo-profile to the vehicle to alter the driving dynamics of the vehicle to conform to driving characteristics of the determined geographic region within which the vehicle is operating (para. 31-para. 32, e.g. Geo-fences may define areas where a particular driving maneuver is disallowed and/or particularly dangerous (e.g., a narrow country road). Specific geo-fences may be associated with specific driving maneuvers.)

Regarding claim(s) 2, 12, 22. Palmer discloses determining whether an available geo-profile corresponding to the determined geographic region is compatible with the subject vehicle (para. 39, e.g. profile module 32 may be configured to scale one or more of the individual criteria in the pre-determined driving maneuver profiles based on the output signals from sensors 14, the vehicle parameters determined by parameter module 30, and/or based on other information).  

Regarding claim(s) 3, 13, 23. Palmer discloses determining whether an available geo-profile corresponding to the determined geographic region is compatible with the subject vehicle may include determining whether the subject vehicle includes vehicle systems that are controllable by the geo-profile corresponding to the determined geographic region (para. 31, e.g. profile module 32 may be configured such that the pre-determined driving maneuver profiles describe one or more geo-fences. An individual geo-fence may be a virtual boundary line that defines, represents, and/or is otherwise related to a physical area (e.g., a storage yard where fleet vehicles are stored), a point of interest, a segment of a road/highway/etc., and/or other physical locations.)

Regarding claim(s) 4, 14, 24. Palmer discloses the geo-profile identifies a driving mode of the vehicle, and wherein applying the geo-profile to the vehicle may include placing the vehicle in the driving mode identified by the geo-profile (para. 30, eg. pre-determined driving maneuver profiles via user interface 18 and/or remote computing device 22, obtained from electronic storage 20.). 

(para. 31, e.g. An individual geo-fence may be a virtual boundary line that defines, represents, and/or is otherwise related to a physical area (e.g., a storage yard where fleet vehicles are stored), a point of interest, a segment of a road/highway/etc., and/or other physical locations). 

Regarding claim(s) 6, 16, 26. Palmer discloses gathering vehicle operating characteristics data from a plurality of other vehicles operating in a geographic region and constructing a geo-profile based on the vehicle operating characteristics data for the geographic region (para. 30-para. 33). 

Regarding claim(s) 7, 17. Palmer discloses gathering vehicle operating characteristics data from a plurality of infrastructure elements in a geographic region and constructing a geo-profile based on the vehicle operating characteristics data for the geographic region (para. 30-para. 33). 

Regarding claim(s) 8, 18. Palmer discloses the geo-profile is stored external to the vehicle and retrieving the geo-profile corresponding to the determined geographic may include receiving at the vehicle the geo-profile from an external storage location (para. 25, e.g. Parameter module 30 may be configured to determine one or more vehicle parameters of vehicle 12. Parameter module 30 may determine the vehicle parameters based on the information conveyed by the output signals from sensors 14, information provided by external systems and/or databases, and/or other information). 

Regarding claim(s) 9, 19. Palmer discloses a profile system external to the vehicle receives the position information to determine the geographic region within which the vehicle is operating, identifies a geo-profile corresponding to the determined geographic region, retrieves the geo-profile corresponding to the determined geographic region and since the retrieved geo-profile to the vehicle (para. 30-para. 33). 

Regarding claim(s) 10, 20. Palmer discloses wherein the vehicle retrieves the geo-profile corresponding to the determined geographic region from a storage location on board the vehicle (para. 30-para. 33).


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/
Primary Examiner, Art Unit 3669